     Case 2:90-cv-00520-KJM-DB Document 6070 Filed 01/15/19 Page 1 of 2

 1   XAVIER BECERRA
     Attorney General of California
 2   MONICA N. ANDERSON
     Senior Assistant Attorney General
 3   JAY C. RUSSELL, State Bar No. 122626
     ADRIANO HRVATIN, State Bar No. 220909
 4   Supervising Deputy Attorneys General
     ELISE OWENS THORN, State Bar No. 145931
 5   TOBIAS G. SNYDER, State Bar No. 289095
     IAN M. ELLIS, State Bar No. 280254
 6   TYLER V. HEATH, State Bar No. 271478
     Deputy Attorneys General
 7    1300 I Street, Suite 125
      P.O. Box 944255
 8    Sacramento, CA 94244-2550
      Telephone: (916) 210-7325
 9    Fax: (916) 324-5205
      E-mail: Tyler.Heath@doj.ca.gov
10   Attorneys for Defendants

11                            IN THE UNITED STATES DISTRICT COURT

12                         FOR THE EASTERN DISTRICT OF CALIFORNIA

13                                      SACRAMENTO DIVISION

14

15
     RALPH COLEMAN, et al.,                              2:90-cv-00520 KJM-DB (PC)
16
                                           Plaintiffs,   NOTICE OF DEFENDANTS
17                                                       CALIFORNIA DEPARTMENT OF
                    v.                                   CORRECTIONS AND
18                                                       REHABILITATION’S AND
                                                         DEPARTMENT OF STATE
19   GAVIN NEWSOM., et al.,                              HOSPITALS’ REQUEST TO SEAL
                                                         DOCUMENTS
20                                       Defendants.

21

22                                           INTRODUCTION
23         On May 23, 2007, the Court ordered Defendants to file monthly reports reflecting referrals,

24   pending referrals, rejections, and transfer of inmates from any level of outpatient mental health

25   care to any level of inpatient mental health care, and from any level of inpatient mental health

26   care to a different level of mental health care. (ECF No. 2236.) The report must include a

27   complete list of all class members currently waiting for transfer from any level of outpatient

28   mental health care to any level of inpatient mental health care, and from any level of inpatient
                                                      1
                                             Notice of Request to Seal Documents (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6070 Filed 01/15/19 Page 2 of 2

 1   mental health care to a different level of mental health care. On July 1, 2017, Defendant

 2   California Department of Corrections and Rehabilitation (CDCR) assumed operation of the

 3   Department of State Hospitals’ (DSH) psychiatric programs in CDCR prisons. Consequently,

 4   both DSH and CDCR provide bed utilization reports under the May 23, 2007 order. The

 5   information contained within the reports include identifying patient information, which is

 6   sensitive, private, confidential, and subject to the protective order entered in this action on

 7   January 12, 2007. (Protective Order, ECF No. 2109.)

 8                                                 NOTICE
 9         Notice is given under Local Rule 141(b) that DSH and CDCR are filing documents called
10   for by the Court’s May 23, 2007 order under seal and shall file the documents via e-mail with the
11   Court and serve copies upon the parties.
12   Dated: January 15, 2019                                Respectfully submitted,
13                                                          XAVIER BECERRA
                                                            Attorney General of California
14                                                          ADRIANO HRVATIN
                                                            Supervising Deputy Attorney General
15

16
                                                            /s/ Tyler V. Heath
17                                                          TYLER V. HEATH
                                                            Deputy Attorney General
18                                                          Attorneys for Defendants
19   CF1997CS0003
     33737777.docx
20

21

22

23

24

25

26

27

28
                                                       2
                                              Notice of Request to Seal Documents (2:90-cv-00520 KJM-DB (PC))
